OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 21, 1971.
In this proceeding to discipline him for professional misconduct, the Referee sustained several charges of misconduct including commingling clients’ escrow funds by depositing said funds into his business account; taking an excessive fee from his client to vacate a default judgment for which he was responsible; and failing to maintain an escrow account. The petitioner has moved to confirm the Referee’s report except as to the ninth charge which charge was not sustained by the Referee. The respondent submitted an affirmation in connection with said motion.
*575After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm in part and disaffirm in part the Referee’s report is granted only to the extent that all the charges except charge nine are sustained.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s co-operation throughout these proceedings, his previously unblemished record, and the fact that none of his clients have suffered financially. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Lazer, JJ., concur.